                     Case 3:21-cv-05035 Document 1 Filed 01/13/21 Page 1 of 9




1    JOHN TYMCZYSZYN
     John T Law, PLLC
2    700 112th Ave NE, Suite 300
     Bellevue, WA 98004
3    Telephone: 425.533.2156

4    THOMAS G. JARRARD
     Law Office of Thomas G. Jarrard, PLLC
5    1020 N. Washington Street
     Spokane, WA 99201
6    Telephone: 425.239.7290

7    Attorneys for Plaintiff

8                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
9
         Travis Bearden,                              NO. 3:21-cv-5035
10
                                 Plaintiff,           COMPLAINT AND DEMAND FOR
11        v.                                          TRIAL BY JURY

12       City of Ocean Shores, WA,                    EXEMPT FROM FILING FEES
                                                      UNDER 38 U.S.C. § 4323(h)(1)
13                               Defendants.

14
                                         I.    INTRODUCTION
15
                1.    This civil action is brought pursuant to the Uniformed Services Employment
16
     and Reemployment Rights Act of 1994, 38 U.S.C. §§ 4301 - 4335 (USERRA) and is
17
     exempt from filing fees under 38 U.S.C. § 4323(h)(1).
18
                2.    Plaintiff, Travis Bearden (“Plaintiff” or “Mr. Bearden”), by and through his
19
     undersigned attorneys, brings this Complaint against the City of Ocean Shores (hereafter
20
     “Defendants”), and alleges as follows:
21
          II.        PARTIES AND JURISDICTION AND INTRADISTRICT ASSIGNMENT
22
                3.    Mr. Bearden resided in the State of Washington and was an employee of
23
     Defendants at all times pertinent hereto.
24

25    COMPLAINT AND DEMAND FOR JURY TRIAL - 1
                   Case 3:21-cv-05035 Document 1 Filed 01/13/21 Page 2 of 9




1           4.     At all times relevant to this lawsuit Mr. Bearden was an enlisted in the United

2    States Army Reserves.

3           5.     Defendant, City of Ocean Shores is an employer in Washington.

4           6.     The above Defendant exercised control over the employment benefits and

5    opportunities of Mr. Bearden, was a primary decision maker regarding Defendants’

6    violation of Mr. Bearden rights, and for the purposes of 38 U.S.C. §§ 4303(4) and

7    4323(c)(2) is a private employer.

8           7.     All acts complained of occurred within the Western District of Washington.

9           8.     The Federal Court for the Western District of Washington has personal

10   jurisdiction over the parties and subject matter jurisdiction for the claims in this complaint

11   pursuant to 38 U.S.C. § 4323(b), 28 U.S.C. § 1331, 28 U.S.C. § 1367(a).

12          9.     Venue is proper in the Western District of Washington under 38 U.S.C. §

13   4323(c) and 28 U.S.C. § 1391(b) because the acts and omissions complained herein

14   occurred in the District and Defendants conduct business there.

15          10.     This action arose in Ocean Shores, Washington in Grays Harbor County;

16   therefore, pursuant to local rules it should be assigned to the Tacoma Division of the

17   Western District of Washington.

18                                          IV.     FACTS

19          11.     In 2007, Mr. Bearden was hired as a firefighter/paramedic by the City of

20   Ocean Shores, WA.

21          12.     In 2013, Mr. Bearden joined the Army Reserves as a 68W healthcare

22   specialist.

23          13.     In late 2013, Mr. Bearden attended Army basic training (AKA Boot Camp).

24

25    COMPLAINT AND DEMAND FOR JURY TRIAL - 2
                   Case 3:21-cv-05035 Document 1 Filed 01/13/21 Page 3 of 9




1            14.    In March 2014, Mr. Bearden returned from his Army basic training to his

2    employment with the City of Ocean Shores, WA.

3            15.    In March 2014, Mr. Bearden was advised by co-worker, Matthew

4    Welander, that the Defendants had attempted to find a legal method to terminate his

5    employment due to his military obligations, but were unable to do so.

6            16.    In September 2018, Mr. Bearden requested military leave accrued under

7    RCW 38.40.060.

8            17.    Defendants refused to provide Mr. Bearden that military leave, claiming

9    that he did not have written orders.

10           18.    In November 2019, Mr. Bearden was activated under Title 32 for active-

11   duty.

12           19.    In October 2020, Mr. Bearden requested military leave accrued under

13   RCW 38.40.060.

14           20.    In October 2020, Mr. Bearden made a complaint for the violation of his

15   USERRA rights to the Employment Support of the Guard and Reserve (ESGR).

16           21.    The ESGR contacted Defendants regarding Mr. Bearden’s USERRA

17   complaint.

18           22.    On October 30, 2020, Dani Smith, Defendant’s Human Resources

19   Specialist, sent Mr. Bearden an email and denied his military leave request.

20           23.    On information and belief, the denial of paid leave caused Mr. Bearden and

21   his family to lose insurance coverage and benefits, because he had no paid hours during

22   the month.

23

24

25    COMPLAINT AND DEMAND FOR JURY TRIAL - 3
                 Case 3:21-cv-05035 Document 1 Filed 01/13/21 Page 4 of 9




1          24.       On information and belief, Defendants failed to make timely contributions

2    to Mr. Bearden’s retirement upon his return from military service.

3          25.       Defendants’ actions are the direct and proximate cause of Mr. Bearden’s

4    damages.

5          26.       As a result of Defendants’ unlawful conduct in violation of USERRA and

6    Washington law, Mr. Bearden has suffered a loss of earnings and other benefits of

7    employment in an amount to be proved at trial. Further, as a result of Defendants’

8    unlawful conduct and the necessity of this action to seek a remedy, Mr. Bearden fears

9    further retaliation (i.e., continued attempts by the Defendant to unlawfully terminate the

10   employment of Mr. Bearden by using a false pretext of false reasons for discipline or

11   termination). As such, any employment relationship that Mr. Bearden may have enjoyed

12   with Defendants prior to the filing of this action is irreparably damaged through no fault

13   of Mr. Bearden.

14         27.       Upon information and belief, Defendants are a party to contracts with the

15   Federal Government and/or State of Washington which prohibit Defendants from

16   discrimination against veterans and military service members and further evidence of its

17   knowing and reckless disregard for the protections afforded a service member under

18   USERRA.

19         28.       At all times relevant hereto, Defendants had a duty to conduct themselves

20   in compliance with the law, including USERRA and ensure its managers and agents

21   followed the Act.

22         29.       The above-referenced actions by Defendants, and their agents, breached

23   those duties.

24

25    COMPLAINT AND DEMAND FOR JURY TRIAL - 4
                  Case 3:21-cv-05035 Document 1 Filed 01/13/21 Page 5 of 9




1           30.     To the extent that Defendants allege application of any agreement that

2    constitutes any limitation on Plaintiff’s rights under USERRA, it is illegal, null and void,

3    inapplicable and of no force or effect pursuant to 38 U.S.C. § 4302.

4           31.     Upon information and belief, Defendants maintained workplace posters

5    that set out employer responsibilities under USERRA as required by 38 U.S.C. § 4334.

6           32.     Defendants are highly trained professionals, with immediate access to the

7    provisions of USERRA and the laws of the state of Washington, with the support of a

8    sophisticated Human Resources Department, including immediate access to

9    professional human resources personnel, and specially trained employment counsel.

10                                   V. CAUSES OF ACTION

11                        (COUNT 1 VIOLATION OF 38 U.S.C. § 4302(b))

12          Defendants violated 38 U.S.C. § 4302(b) of USERRA, among other ways, by:

13          a.      Maintaining a military leave policy that violates the provisions of USERRA;

14          b.      Imposing additional requirements in contravention of 38 U.S.C. § 4316 (b)

15   and (d);

16          c.      Imposing additional requirements in contravention of 20 C.F.R. 1002.87;

17          d.      Imposing additional requirements in contravention of 20 C.F.R. 1002.104;

18          e.      Imposing additional requirements in contravention of 20 C.F.R. §

19   1002.121;

20          f.      Characterizing Mr. Bearden’s employment status in contravention of 20

21   C.F.R. § 1002.149.

22          g.      Imposing additional requirements in contravention of 20 C.F.R. §

23   1002.153(a).

24

25    COMPLAINT AND DEMAND FOR JURY TRIAL - 5
                  Case 3:21-cv-05035 Document 1 Filed 01/13/21 Page 6 of 9




1                       (COUNT 2 VIOLATION OF 38 U.S.C. § 4311(a))

2            Defendants violated 38 U.S.C. § 4311(a) of USERRA, among other ways, by:

3            a.    Denying pay and benefits of employment based on Bearden’s obligation to

4    perform military service; and

5            b.    Imposing additional prerequisites to employment benefits based on Mr.

6    Bearden’s obligation to perform military service.

7                       (COUNT 3 VIOLATION OF 38 U.S.C. § 4311(b))

8            Defendants violated 38 U.S.C. § 4311(b) of USERRA, among other ways, by:

9            a.    Taking adverse employment actions against Mr. Bearden following his

10   complaint that the city was violating his rights under USERRA;

11           b.    Taking adverse employment actions against Mr. Bearden following Mr.

12   Bearden’s complaint to ESGR that the city was violating his rights under USERRA; and

13           c.    Denying Mr. Bearden proper pay and benefits of employment in retaliation

14   for his exercise of his rights under USERRA.

15                      (COUNT 4 VIOLATION OF 38 U.S.C. § 4316(b))

16           Defendants violated 38 U.S.C. § 4316(a)-(b) of USERRA, among other ways by:

17           a.    Denying Mr. Bearden rights and benefits determined by seniority;

18           b.    Denying Mr. Bearden other rights and benefits not determined by seniority.

19                      (COUNT 5 VIOLATION OF 38 U.S.C. § 4316(d))

20           Defendants violated 38 U.S.C. § 4316(d) and 20 C.F.R. § 1002.153(a) among

21   other ways, by denying Mr. Bearden paid military leave accrued under RCW 38.40.060,

22   while on orders.

23   /////

24

25    COMPLAINT AND DEMAND FOR JURY TRIAL - 6
                  Case 3:21-cv-05035 Document 1 Filed 01/13/21 Page 7 of 9




1                          (COUNT 6 VIOLATION OF 38 U.S.C. § 4318))

2           48.    Defendant violated 38 U.S.C. § 4318 of USERRA, among other ways, by

3    maintaining a retirement plan that imposes requirements on servicemembers beyond

4    those required or permitted by USERRA and by (1) placing additional prerequisites on

5    Mr. Bearden’s right to receive service credits immediately upon reemployment; and (2)

6    refusing to credit Mr. Bearden’s retirement plan with service credits that he accrued while

7    on active-duty military service.

8                    (LIQUIDATED DAMAGES UNDER 38 U.S.C. § 4323(d))

9           Mr. Bearden is entitled to liquidated damages under 38 U.S.C. § 4323(d) of

10   USERRA because:

11          a.     He gave Defendants multiple warnings that their actions violated USERRA;

12          b.     Defendants knew of Mr. Bearden’s USERRA rights;

13          c.     Defendants recklessly disregarded Mr. Bearden’s rights and warnings;

14          d.     Defendants recklessly disregarded the obligations of their own contracts

15   with the United States or State of Washington, if any; and

16          e.     Defendants recklessly disregarded their own posted USERRA notices.

17                                  V.      PRAYER FOR RELIEF

18          Plaintiff respectfully prays for:

19          a.     An Order declaring as a matter of law, Defendant’s military leave policy

20   violates USERRA by placing additional prerequisites on Mr. Bearden’s right to receive

21   benefits of employment.

22          b.     An Order requiring that Defendants comply with USERRA by immediately.

23

24

25    COMPLAINT AND DEMAND FOR JURY TRIAL - 7
                 Case 3:21-cv-05035 Document 1 Filed 01/13/21 Page 8 of 9




1           c.     An Order declaring as a matter of law, Defendant’s refusal to credit Mr.

2    Bearden with service credits he accrued while on active-duty military service violates

3    USERRA.

4           d.     An Order requiring Defendant to make up all missing contributions to Mr.

5    Bearden’s retirement account within 30-days of when he returns to work following the

6    completion of qualifying military leave.

7           e.     Equitable relief as mandated by Congress pursuant to 38 U.S.C. § 4323(e),

8    including temporary or permanent injunctions, temporary restraining orders, and

9    contempt orders, to vindicate fully the rights or benefits of persons under this chapter,

10   and as necessary to prevent future harm to Mr. Bearden and other servicemembers.

11          f.     An Order declaring as a matter of law that Defendant’s violations of

12   USERRA were willful, pursuant to 38 U.S.C. § 4323(d)(1)(C); and

13          g.     Compensation for all injury and damages suffered by Mr. Bearden

14   including, but not limited to, both economic and non-economic damages, in the amount

15   to be proven at trial including back pay, front pay, pre and post judgment interest, lost

16   benefits of employment, adverse tax consequences of any award for economic

17   damages, liquidated damages for willful violations as it relates to the improper

18   withholding of wages and benefits and general damages relating to emotional distress

19   and mental anguish damages as provided by law.

20          h.     Plaintiff’s reasonable attorneys, expert fees, and costs, pursuant to 38

21   U.S.C. § 4323, and as otherwise provided by law, as well as the private attorney general

22   theory of recovery of reasonable attorney fees and costs in employment related cases.

23

24

25    COMPLAINT AND DEMAND FOR JURY TRIAL - 8
                  Case 3:21-cv-05035 Document 1 Filed 01/13/21 Page 9 of 9




1           i.      An Order enjoining Defendants from applying its illegal policies to Mr.

2    Bearden;

3           j.      An Order requiring Defendants to include a written statement in Mr.

4    Bearden’s employment file stating Defendant’s violated Mr. Bearden’s USERRA rights

5    leading to this litigation, and Order that Defendants must disclose that in all future

6    employment inquiries.

7           k.      For such other and further relief as this Court deems just and equitable.

8                                   VI    JURY TRIAL DEMAND

9           Pursuant to Rule 38 of the Federal Rules of Civil Procedure or any similar rule or

10   law, Plaintiff demands a trial by jury for all causes of action and issues for which trial by

11   jury is available.

12          Respectfully submitted this January 13, 2021.

13                                       /s/ John M. Tymczyszyn
                                         JOHN M. TYMCZYSZYN
14                                       John T Law, PLLC
                                         700 112th Ave NE, Suite 300
15                                       Bellevue, WA 98004
                                         Telephone: 425.533.2156
16
                                         /s/ Thomas G. Jarrard
17                                       THOMAS G. JARRARD
                                         Law Office of Thomas G. Jarrard, PLLC
18                                       1020 N. Washington Street
                                         Spokane, WA 99201
19                                       Telephone: 425.239.7290

20                                       Attorneys for Plaintiff

21

22

23

24

25    COMPLAINT AND DEMAND FOR JURY TRIAL - 9
